Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claims 1-13 are allowed. The following is an examiner’s statement of reasons for allowance:  
The prior art does not disclose a stage on which an inspection object having an electronic device against which a contact terminal of a probe card of an inspection apparatus is pressed by a load applied thereto is placed having a combination of  a first cooling plate including a first coolant flow path formed therein; a heating source mounted on the first cooling plate and including a plurality of light emitting elements so as to heat the inspection object; a transparent member provided on the heating source and transmitting light output from the heating source; a second cooling plate provided on the transparent member so as to hold the inspection object and including a second coolant flow path formed therein; and a transparent resin layer filled between the first cooling plate and the transparent member so as to cover the heating source and to seal a space between the heating source and the transparent member as recited in claim 1. Claims 2-5 depend from allowed claim 1, they are also allowed accordingly.
The prior art does not disclose a stage on which an inspection object having an electronic device against which a contact terminal of a probe card of an inspection apparatus is pressed by a load applied thereto is placed, having a combination of a first cooling plate including a first coolant flow path formed therein; a heating source mounted on the first cooling plate and including a plurality of light emitting elements so as to heat the inspection object; a second cooling plate provided on the first cooling plate so as to hold the inspection object and including a second coolant flow path formed therein; and a transparent resin layer filled between the first cooling plate and the second cooling plate to cover the heating source and to seal a space between the heating source and the second cooling plate, and configured to transmit light output from the heating source as recited in claim 6. Claims 7-11 depend from allowed claim 6, they are also allowed accordingly.
The prior art does not disclose an inspection apparatus that presses a contact terminal of a probe card against an inspection object so as to inspect an electronic device on the inspection object, the inspection apparatus comprising: a stage on which the inspection object is placed; wherein the stage includes: a first cooling plate including a first coolant flow path formed therein; a heating source mounted on the first cooling plate and including a plurality of light emitting elements so as to heat the inspection object; a transparent member provided on the heating source and transmitting light output from the heating source; a second cooling plate provided on the transparent member so as to hold the inspection object and including a second coolant flow path formed therein; and a transparent resin layer filled between the first cooling plate and the transparent member so as to cover the heating source and to seal a space between the heating source and the transparent member as recited in claim 12.
The prior art does not disclose an inspection apparatus that presses a contact terminal of a probe card against an inspection object so as to inspect an electronic device on the inspection object, the inspection apparatus comprising: a stage on which the inspection object is placed; wherein the stage comprises: a first cooling plate including a first coolant flow path formed therein; a heating source mounted on the first cooling plate and including a plurality of light emitting elements so as to heat the inspection object; a second cooling plate provided on the first cooling plate so as to hold the inspection object and including a second coolant flow path formed therein; and a transparent resin layer filled between the first cooling plate and the second cooling plate to cover the heating source and to seal a space between the heating source and the second cooling plate, and configured to transmit light output from the heating source as recited in claim 13.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.  
Kasukabe (Pat# 7,227,370 ) discloses Semiconductor Inspection Apparatus And Manufacturing Method Of Semiconductor Device.
Lee (Pat# 9,201,093) discloses Inspection Apparatus For Semiconductor Device.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to VINH P NGUYEN whose telephone number is (571)272-1964. The examiner can normally be reached M-F 6:10am-3:40pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, HUY PHAN can be reached on 571-272-7924. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/VINH P NGUYEN/Primary Examiner, Art Unit 2867